       Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

EUROCHEM TRADING USA
CORPORATION, a Florida corporation,
                                                    CASE NO. 3:18-cv-00016-slc
      Plaintiff,
                                                    COUNTER/THIRD-PARTY-
v.                                                  PLAINTIFFS’ BRIEF IN SUPPORT OF
                                                    MOTION TO COMPEL
W. KENT GANSKE, individually and d/b/a
and sole proprietor of AG CONSULTANTS,
and JULIE L. GANSKE,

      Defendants,

and

W. KENT GANSKE, Individually and d/b/a
AG CONSULTANTS, and JULIE L. GANSKE,

       Counter-Plaintiffs/Third-Party Plaintiffs,

and

WS AG CENTER, INC., a Wisconsin corporation,

       Third-Party Plaintiff,

v.

EUROCHEM TRADING USA CORPORATION,
a Florida corporation,

       Plaintiff/Counter-Defendant,

and

EUROCHEM GROUP AG, a foreign corporation,
SCOTT SIMON, individually, IVAN
BOASHERLIEV (aka Boasher), individually, BEN-
TREI FERTILIZER, LLC, an Oklahoma corporation,
and BEN-TREI, LTD., an Oklahoma corporation,

      Third-Party Defendants.
____________________________________________

                                                1
        Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 2 of 22



        Counter/Third-Party Plaintiffs W. Kent Ganske, Individually and d/b/a Aga Consultants,

Julie L. Ganske and WS Ag Center, Inc. (hereinafter “Ganske Parties”) hereby file this Motion to

Compel in the above captioned matter and state the following in support thereof.

        Ganske Parties bring a motion to compel responses to interrogatories and production of

information on sales, customers, profits and related information from Counter/Third-Party

Defendants1. The requested information pertains to various elements of the Lanham Act and

related causes of action and the basis of Counter/Third-Party Defendants’ potential liability, and

thus is relevant to the case or would tend to lead to the discovery of relevant information.

                                I.       PROCEDURAL BACKGROUND

        Counter/Third-Party Defendants have “engaged in uncooperative conduct”2 and not made

a good faith attempt to answer Ganske Parties’ First Set of Interrogatories and Request for

Production. On April 19, 2019, Ganske Parties served their First Set of Interrogatories and

Requests for Production of Documents on Counter/Third-Party Defendants, which consisted of

twelve (12) interrogatories and (51) requests for production. (Ex. 1).                      On May 20, 2019,

Counter/Third-Party Defendants asked for a two (2) week extension, which was granted. (Ex. 2).

On June 4, 2019, Counter/Third-Party Defendants served their responses to Ganske Parties’

interrogatories and requests for production. (See Ex. 3). These responses consisted of objections

to five (5) of the interrogatories and thirty (30) of the requests to produce; but, few substantive

responses or documents were provided3.                  Counter/Third-Party Defendants’ objections all


1
  The term Third Party Defendants, as used herein, does not include EuroChem Group, AG as that entity has not
been served and has not appeared in this case. It does include EuroChem Trading USA Corporation, Scott Simon,
Ivan Boasherliev (aka Boasher), Ben-Trei Fertilizer, LLC and Ben-Trei, Ltd.
2
  Grasshopper Motorcycles, Ltd. v. Rivera, No. 14-cv-320-slc, 2014 U.S. Dist. LEXIS 162695, at *3-7 (W.D. Wis.
Nov. 13, 2014). (Ex. 18).
3
  Attorney Wirth produced only 8 of his own outgoing emails to third parties (Attorneys Miesen and Herrick) out of
25: 3/15/18; 4/2/18; 4/10/18; 4/10/18; 4/17/18; 4/19/18; 5/15/18; 5/7/19. The remaining 17 were not produced at the
time, nor did he do a privilege log or provide other notice to Ganske Parties that the documents were being withheld.
(Ex. 4). Hiding evidence is sanctionable behavior. Fed. R. Civ. 37(c)(1).

                                                         2
        Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 3 of 22



included the boilerplate objection that the request was “neither relevant to the subject matter of

any of the claims asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably

calculated to lead to the discovery of admissible evidence” in addition to being “overly broad

and unduly burdensome.” Ganske Parties’ counsel wrote a letter to opposing counsel on June

19, 2019 outlining key deficiencies of the responses and indicating that any time frame for

production of documents would be limited to the last 5 years, as well as clarifying certain terms

Counter/Third-Party Defendants found confusing, such as “Product”. (Ex. 5)4. Counsel for

Ganske Parties then had a phone conference with opposing counsel on June 20, 2019 (Ex. 6,

Certification), attempting to once more work with Counter/Third-Party Defendants.

Counter/Third-Party Defendants again asked for more time to answer (the request to June 25,

2019) which again was granted. It was obvious from the conversation that Counter/Third-Party

Defendants’ counsel had not bothered to consider neither the Lanham Act nor the other Ganske

Parties’ Counterclaim in answering the discovery.

        In the first answer, Counter/Third-Party Defendants provided eight (8) outgoing emails

from Attorney Wirth to Attorneys Jonathan Miesen or John Herrick with not one incoming

response. Attorney Wirth was specifically asked about the lack of completeness of the email

thread during the phone conference. Attorney Wirth indicated he would look, but did not think

that any further documents (emails) existed as he thought they called in response.                      Given

Attorney Wirth’s response, on June 20, 2019 and June 21, 2019, respectively, Ganske Parties

sent a subpoena to produce to Attorney Jonathan Miesen (Ex. 7) and then to Attorney John

Herrick (Ex. 8), copying Attorney Wirth.               Only then, and perhaps wishing to avoid the

proverbial “getting your hand caught in the cookie jar”, did attorney Wirth then decide to provide

4
  This court has found a five-year period to be reasonable and not burdensome in other cases. Grasshopper
Motorcycles, Ltd. v. Rivera, No. 14-cv-320-slc, 2014 U.S. Dist. LEXIS 162695, at *3-7 (W.D. Wis. Nov. 13, 2014).
(Ex. 18).

                                                       3
        Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 4 of 22



the additional email chains with Attorneys Herrick and Miesen5 on June 25, 2019 at 6:03 p.m.

and an additional 17 emails of his own! (Ex. 9, ECTUS000558-000662). It is worth noting that

several of these emails are within the period of time previously produced and that most are email

threads back and forth. Many of these emails are critical of and/or personally insulting of

Ganske Parties’ counsel (“Bill Howard is insufferable” [Ex. 9, ECTUS000627] and “He’s an

idiot” [Ex. 9, ECTUS000629]); Kent Ganske (“is a tub of goo” [Ex. 9, ECTUS000629] and

opposing counsel are “dirtballs” [Ex. 8, ECTUS000656]); and the Court (“any ruling on your

MSJ?” “Not yet. Not sure what is taking so long. It should be a no-brainer.” “Agreed.” [Ex. 9,

ECTUS000681]). Given the outrageous and uncivil content of these emails, including both

sending and receiving of significant multi-party attachments6, it is doubtful that Mr. Wirth forgot

about the existence of such emails. Indeed, he provided ECTUS000009 dated 3/15/18 at 12:23

p.m. in the first batch while omitting the response received at 1:26 p.m. the very same date.

[ECTUS000627]. Thus, this court should likely conclude that these emails were intentionally

withheld until the subpoenas to produce were sent.

         Additionally, Attorney Wirth provided a Privilege Log dated June 25, 2019 (Ex. 10)

claiming privilege on the Avant Report that Simon cited in his notes used when speaking to

alleged creditors of WSAG, Kent Ganske and Ag Consultants. The log also included the August

1, 2018 chart of Kent and Julie Ganske’s assets/liens, even though Attorney Wirth disclosed that

document to Attorney Herrick on August 8, 2018 via email. Again, this chart was not included


5
  Attorney Wirth suddenly was able to locate and provide an additional 17 new emails, including many with
Attorney Jonathan Miesen, counsel for plaintiff in Winfield Solutions, LLC v Ganske, et al, case number 17-cv-942:
3/2/18; 5/21/18; 5/23/18; 6/8/18; 6/27/18; 7/27/18 (letter); 7/27/18; 8/8/18; 8/8/18 to Herrick with attached chart of
asset liens of Kent and Julie Ganske dated 3/13/17; four separate emails of 1/15/19; two separate emails of 3/15/19;
and two separate emails of 4/9/19. No attachments were provided even though same were referenced in the emails.
6
  Examples of attachments which are not produced still include: ECTUS000594, which suggests additional
unproduced emails by the phrase “this should be the last email”; ECTUS000595; ECTUS000597; ECTUS000600
“attached chart”, which appears to be the very chart listed in the privilege log dated June 25, 2019 (Ex. 9);
ECTUS00617 “I saw your status report”; and ECTUS000625 “Depos”.

                                                          4
        Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 5 of 22



in the first Privilege Log dated June 3, 2019. (Ex. 11), meaning Attorney Wirth withheld it

without notice to the Ganske Parties at the time of Counter/Third-Party Defendants’ initial

disclosures. Only when he was compelled to produce the email containing the attachments did

he suddenly add the chart to the privilege log.

                                             II.      ARGUMENT

         Ganske Parties move under Fed. R. Civ. P. 37 and 26 to compel Counter/Third-Party

Defendants to provide information and documents regarding: (1) Counter/Third-Party

Defendants' sales and profits which are necessary for Ganske Parties to calculate damages; and

(2) the basis for Counter/Third-Party Defendants' unfair competition and false advertising claim

and related allegations.7 Counter/Third-Party Defendants continue to ignore their obligation to

produce sales and profits information that is plainly discoverable and has instead held that

information hostage in an effort to obfuscate. Ganske Parties move to compel Counter/Third-

Party Defendants to provide information regarding Counter/Third-Party Defendants’ finances,

sales, merger documents with a competitor, tariffs and information regarding certain employees

(both of which are Parties).

         “The Federal Rules of Civil Procedure contemplate ‘liberal discovery,’ and ‘relevancy’

under Rule 26 is extremely broad. Rule 26 allows parties to obtain discovery ‘regarding any

matter, not privileged, which is relevant to the subject matter involved in the pending action...’

Fed. R. Civ. P. 26(b)(l). A discovery request is relevant if there is any chance that the

information sought may be relevant to the subject matter of the action.” Oppenheimer Fund, Inc.

v. Sanders, 437 U.S. 340, 351 (1978). As such, “[t]he burden rests upon the objecting party to

7
 Counsel for Ganske Parties hereby certifies, pursuant to Fed. R. Civ. P. 37(a)(1) and Local Civil Rule 37, that after
multiple consultations by telephone and email to make good faith attempts to resolve differences, the parties are
unable to reach an accord. The efforts made by Ganske Parties’ counsel to engage in consultation, and the date, time
and the names of all participating parties, are described herein and set forth in the Certification of William D.
Howard in Support of Motion to Compel. (Ex. 6).

                                                          5
           Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 6 of 22



show why a particular discovery request is improper.” Wilstein v. San Tropai Condo. Master

Ass'n, 189 F.R.D. 371 (N.D. III. 1999). Counter/Third-Party Defendants have not met that

burden with their reflexive invocation of the baseless and here abused litany that the requested

discovery is: not reasonably calculated to lead to the discovery of admissible evidence, overly

broad, unduly burdensome, etc. The result of Counter/Third-Party Defendants’ actions are

merely to delay discovery and the prosecution of the Ganske Parties’ case by weeks, if not

months. This was clearly Counter/Third-Party Defendants intent as they requested and were

given an additional two weeks only to provide the inadequate responses, and then to request

more time as a result of the confirmation process required by the court rules, during which the

Ganske Parties patiently waited, only to find out that Counter/Third-Party Defendants provided

little additional discovery.

           Further aggravating an already insufficient response, Counter/Third-Party Defendants fail

to cite a basis for their boilerplate objections, in further violation of the Federal Rules of Civil

Procedure, which require parties to specifically state the grounds and legal basis for objecting to

discovery requests. See Fed. R. Civ. Proc. 33 and 34. Therefore, in its response to the document

production and interrogatory requests served upon it, Counter/Third-Party Defendants did not

meet their burden of demonstrating a valid basis for withholding the documents or answers.

Therefore, Ganske Parties request that answers and documents be provided in the next seven (7)

days and that discovery be extended for an additional 60 days8 after the receipt of discovery to

deal with Counter/Third-Party Defendants’ intentional delay.

A.         THE CUSTOMERS TO WHOM COUNTER/THIRD-PARTY DEFENDANTS MADE
           FALSE STATEMENTS

           Ganske Parties sought the following interrogatories:


8
    Such extension will not delay trial, if granted.

                                                       6
       Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 7 of 22



              1.      Identify any person to whom you sold or delivered Product at any time
                      from 2014 to the present in the Midwest.

              RESPONSE: ECTUS and Third-Party Defendants object to Interrogatory
              No. 1 as neither relevant to the subject matter of any of the claims asserted
              by Defendants/Third-Party Plaintiffs in this action nor reasonably calculated
              to lead to the discovery of admissible evidence.

       The above interrogatory seeks discoverable information that is a basis for liability under

the Lanham Act. Ganske Parties are entitled to know who ECTUS and Ben-Trei are selling to in

order to determine if they have overlapping clients or if ECTUS/Ben-Trei have acquired

customers of Ganske Parties as a result of the factual misstatements made by Attorney Wirth,

Mr. Simon and/or Mr. Chlup. This information should be provided.

              2. Identify any Customer, grower or Grower Representative with whom you
                 communicated about WSAG and/or Kent Ganske from 2014 to the present.

       Subject to objection, Counsel Counter/Third-Party Defendants answered with the

following:

              RESPONSE: ECTUS and Third-Party Defendants object to Interrogatory No.
              2 on the basis that it is vague and unclear because "Customer," "grower," and
              "Grower Representative" are not defined anywhere in the
              Defendants/Third-Party Plaintiffs' discovery requests. ECTUS and Third-
              Party Defendants are unsure if "Customer" means customers of ECTUS and
              Third-Party Defendants or customers of Kent Ganske d/b/a AG
              Consultants or customers of WS AG Center, Inc. ("WSAG"). ECTUS and
              Third-Party Defendants are also unsure of the meaning of "grower" and
              "Grower Representative." Notwithstanding and without waiving the
              objection, ECTUS and Third-Party Defendants communicated with the
              following customers of Kent Ganske d/b/a AG Consultants or WSAG about
              WSAG and/or Kent Ganske: United Cooperative, Landmark Services
              Cooperative, Quality Liquid Feeds, White Front Feed & Seed, Allied
              Cooperative.

When questioned, Counsel Wirth indicated that this statement included customers and vendors of

Ganske Parties. Ganske Parties know that this is incorrect, that they contacted more than that

group. Ganske Parties are entitled to a full and complete answer.



                                                7
       Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 8 of 22



       Interrogatory number 3 stated as follows:

              3.      Please identify what employee or agents made phone calls or otherwise
                      communicated regarding WSAG and/or any Kent Ganske related entity to
                      any person and provide the date(s), content, and subject matter of such
                      communication(s).

              RESPONSE: Scott Simon, Richard Chlup and Steven Wirth. November 30,
              2017, December 7, 2017, December 14, 2017. The subject matter and
              content of the communications was that ECTUS was a creditor of WSAG
              and Kent Ganske d/b/a AG Consultants, that ECTUS was considering
              initiating an involuntary bankruptcy case against WSAG and possibly Kent
              Ganske, explaining what an involuntary bankruptcy case is and asking if the
              company was interested in joining ECTUS as a petitioning creditor in an
              involuntary bankruptcy case.

       This response is inadequate. Among other things, Counter/Third-Party Defendants never

identify who made which calls. They only identify who called generally. Ganske Parties are

entitled to know who called which customer on what date and what was said specifically. For

instance, Counter/Third-Party Defendants say Chlup made calls (where?) but fails to disclose

who he called, when he called, or what the substance of those conversations were.

       Interrogatory number 4 stated as follows:

              4.      Identify every Person You called or communicated with regarding the
                      filing of an involuntary bankruptcy proceeding relating to Kent Ganske,
                      WS Ag, or Ag Consultants and provide the date(s), content and any
                      prepared scripts or memos, and/or written notes or memoranda regarding
                      such contacts.

              RESPONSE: See responses to Interrogatory Nos. 2 and 3. Additionally,
              the following persons were contacted: Winfield Solutions, LLC, Rosen's, Inc.,
              The Anderson's, Inc., CGB Enterprises, Inc., Trammo and Gundrum Bros.
              Farm Supply, Inc.

While Counter/Third-Party Defendants acknowledge that they called people with regard to

involuntary bankruptcy, they have not produced any notes. For instance, Attorney Wirth had

numerous conversations with Attorneys Miesen and Herrick. Ganske Parties requested and want




                                               8
       Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 9 of 22



his notes or memorandums from those conversations, as well as notes and memorandums of all

other conversations.

       Ganske Parties sought the following requests to produce that dealt with communications

with growers/customers:

              14.      All communications with any customer, grower or Grower Representative
                       in the Midwest regarding Your Products.

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 14 on the basis that it is vague and unclear because
              "Customer," "grower," and "Grower Representative" are not defined
              anywhere in the Defendants/Third-Party Plaintiffs discovery requests.
              ECTUS and Third-Party Defendants are unsure if "Customer" means
              customers of ECTUS and Third-Party Defendants or customers of Kent
              Ganske d/b/a AG Consultants or customers of WSAG. ECTUS and Third-
              Party Defendants are also unsure of the meaning of "grower" and "Grower
              Representative." ECTUS and Third-Party Defendants also object to
              Request for Production No. 14 as neither relevant to the subject matter of
              any of the claims asserted by Defendants/Third-Party Plaintiffs in this
              action nor reasonably calculated to lead to the discovery of admissible
              evidence. ECTUS and Third-Party Defendants also object to Request for
              Production No. 14 as overly broad and unduly burdensome because there is no
              time frame specified in the Request.


              15.      All communications with any customer, grower or Grower Representative
                       regarding WSAG, Ag Consultants and/or Kent Ganske.

              16.      All communications to third parties, including but not limited to,
                       customers or potential customers, regarding WSAG, Ag Consultants
                       and/or Kent Ganske.

Counter/Third-Party Defendants’ response to requests 15 and 16 was as follows:

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 15 as neither relevant to the subject matter of any of the
              claims asserted by Defendants/Third-Party Plaintiffs in this action nor
              reasonably calculated to lead to the discovery of admissible evidence. ECTUS
              and Third-Party Defendants also object to Request for Production No. 15 as
              overly broad and unduly burdensome because there is no time frame specified
              in the Request. Notwithstanding and without waiving the objections, documents
              responsive to this Request are being produced contemporaneously with these
              Responses.

                                              9
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 10 of 22




              36.     Any and all correspondence between You and any other third party
                      pertaining to plaintiff, or plaintiff’s customers, representatives, or other
                      parties with a business relationship or potential business relation with
                      plaintiff.

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 36 as neither relevant to the subject matter of any of the
              claims asserted by Defendants/Third-Party Plaintiffs in this action nor
              reasonably calculated to lead to the discovery of admissible evidence.
              Notwithstanding and without waiving the objection, Ivan Boasher and Scott
              Simon have no documents responsive to this Request.

Counter/Third-Party Defendants objected to these questions citing boiler plate objections. The

timeframe objection was cured. “Growers”, “Customers” or “Potential Customers” are nouns

with normal definitions. Ben-Trei and WSAG are competitors in the marketplace. The Ganske

Parties want to know who (whether they are customers of the Ganske Parties or Counter/Third-

Party Defendants), the Counter/Third-Party Defendants are communicating with regarding

Ganske Parties. These requests are fair and should be answered immediately. These requests

touch on likely misstatements made to gain unfair advantage and they will be the result in some

cases of misappropriated confidential information.

       Ganske Parties also sought these requests to produce:

              17.     All documents and communications related to a proposed or contemplated
                      WSAG, Ag Consultants and/or Kent Ganske involuntary bankruptcy,
                      including but not limited to the prepared statement Scott Simon was
                      planning to read.

              RESPONSE: Documents responsive to this Request are being produced
              contemporaneously with these Responses.

              32.     All communications, memos, etc. involving Kent Ganske and his
                      companies and involuntary bankruptcy.

              RESPONSE: See responses to Requests for Production Nos. 15, 16, and 17.

Answers to these two requests are incomplete. Again, the requests are fair, and they should be

                                               10
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 11 of 22



answered fully and completely at this time. Again, these requests touch on likely misstatements

made to gain unfair advantage and they will be the result in some cases of misappropriated

confidential information.

B.     GANSKE PARTIES’ INJURY RESULTING FROM MISSTATEMENTS, SALES AND
       FINANCIAL DOCUMENTS

       Interrogatory number 12 to Counter/Third-Party Defendants stated as follows:

       12.        Please identify Your net income from 2014 inclusive to the present.           This

       identification should include the following:

             a.          The amount of the Net Income and the year in which it was received;
             b.          Each person who was involved in the calculation of the Net Income;
             c.          The gross income used to calculate Net Profits;
             d.          The deductible costs used to calculate Net Profits;
             e.          The method used to calculate Net Profits;
             f.          The persons involved in the calculation of the Net Income; and
             g.          All documents used to calculate Net Profits.


                  RESPONSE: ECTUS and Third-Party Defendants object to Interrogatory
                  No. 12 as neither relevant to the subject matter of any of the claims asserted
                  by Defendants/Third-Party Plaintiffs in this action nor reasonably calculated
                  to lead to the discovery of admissible evidence.

       Requests for Production to Counter/Third-Party Defendants included the following:

                  1.     Your unaudited financial statements from January 1, 2014 to the present,
                         including, without limitation, financial statements for each year or, absent
                         a full year, every month in that time period.

                  RESPONSE: ECTUS and Third-Party Defendants object to Request for
                  Production No. 1 as neither relevant to the subject matter of any of the claims
                  asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
                  calculated to lead to the discovery of admissible evidence. Notwithstanding and
                  without waiving the objection, financial statements for EuroChem Group
                  AG, to include ECTUS, and Ben-Trei Fertilizer Company, LLC and Ben-
                  Trei,     Ltd.      may       be     downloaded        from     the     website:
                  http://www.eurochemgroup.com/en/downloadcentre/.

                  2.     Your general ledger or other financial report that provides transaction
                         detail for each and every category of revenue, expense, asset or liability

                                                  11
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 12 of 22



                     reflected in each financial statement responsive to request for production
                     number 1.

              3.     Supporting documents from your accounting records for each and every
                     entry in each and every general ledger or other financial report responsive
                     to request for production No. 2.

Counter/Third-Party Defendants’ response to requests 2 and 3 was as follows:

              ECTUS and Third-Party Defendants object to Request for Production No. 2
              as neither relevant to the subject matter of any of the claims asserted by
              Defendants/Third-Party Plaintiffs in this action nor reasonably calculated to
              lead to the discovery of admissible evidence.

              4.     All documents, including invoices and statements, reflecting each Product
                     that You sold, directly or indirectly, to third parties located in the
                     Midwest, including such documents as would be sufficient to show,
                     customer name, product name, quantity, price, whether such sale was
                     wholesale or retail and date of sale and delivery to the Customer.

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 4 as neither relevant to the subject matter of any of the claims
              asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
              calculated to lead to the discovery of admissible evidence. ECTUS and Third-
              Party Defendants also object to Request for Production No. 4 as overly broad
              and unduly burdensome because there is no time frame specified in the
              Request. Finally, ECTUS and Third-Party Defendants object to Request No.
              4 as vague and unclear because "Product" is defined in Defendants/Third-
              Party Defendants discovery as "agricultural products that were purchased or
              sold between WSAG and ECTUS." Under this definition, ECTUS and Third-
              Party Defendants would not have sold Products to third parties.

              5.     All documents that concern, relate, or in any way refer to the amount of
                     the Income derived from the sale of Products in the Midwest.

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 5 as neither relevant to the subject matter of any of the claims
              asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
              calculated to lead to the discovery of admissible evidence. ECTUS and Third-
              Party Defendants also object to Request for Production No. 5 as overly broad
              and unduly burdensome because there is no time frame specified in the
              Request.

              6.     All documents that concern, relate, or in any refer to the amount of Net
                     Income You received from the sale of Products in the Midwest from 2010
                     to the present.

                                              12
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 13 of 22




              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 6 as neither relevant to the subject matter of any of the claims
              asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
              calculated to lead to the discovery of admissible evidence.


              8.      Monthly, quarterly, and yearly sales summaries (units and dollars) for sales
                      of Products sold by You (including customer names and contract
                      information) in the Midwest.

              9.      Monthly, quarterly, and yearly cost of products sold or gross margin
                      reports related to sales of the Product sold by You in the Midwest.

              10.     Monthly, quarterly, and yearly cost of operating expenses or operating
                      margin reports (or alternatively, contribution margin reports) related to sales
                      of the Products sold by You in the Midwest.

              12.     Documents such as brochures, presentations, spec sheets, and other
                      marketing materials that discuss the features, benefits, and advantages of
                      the Products sold by You.

Counter/Third-Party Defendants’ response to requests 8, 9, 10 and 12 was as follows:

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 5 as neither relevant to the subject matter of any of the claims
              asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
              calculated to lead to the discovery of admissible evidence. ECTUS and Third-
              Party Defendants also object to Request for Production No. 5 as overly broad
              and unduly burdensome because there is no time frame specified in the
              Request.

              11.     Business, strategic, and/or marketing plans relating to the Products sold by
                      You in the Midwest from 2014 to present.

              RESPONS: ECTUS and Third-Party Defendants object to Request for
              Production No. 6 as neither relevant to the subject matter of any of the claims
              asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
              calculated to lead to the discovery of admissible evidence.

              36.     A list of Your top 40 agricultural customers in the Midwest from 2015 to
                      the present.

              37.     A list of Your top 40 agricultural venders in the Midwest from 2015 to the
                      present.

              38.     Lists of all current and former agricultural clients or customers in the

                                                13
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 14 of 22



                     Midwest from 2014 to the present.

Counter/Third-Party Defendants’ response to requests 36, 37 and 38 was as follows:

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 36 as neither relevant to the subject matter of any of the
              claims asserted by Defendants/Third-Party Plaintiffs in this action nor
              reasonably calculated to lead to the discovery of admissible evidence.
              Notwithstanding and without waiving the objection, Ivan Boasher and Scott
              Simon have no documents responsive to this Request.

              40.    Copies of all documents reflecting, referring, or relating to forecasts,
                     projections, estimations, or other calculations of future earnings, profits,
                     revenues, or costs prepared in the last five (5) years.

              41.    Copies of all documents reflecting, referring, or relating to analyses or
                     studies of the market in which defendants expected to generate sales,
                     including but not limited to document relating to defendants’ market
                     share, consumer demand, and defendants’ competition.

              42.    Any and all records, invoices and computer runs containing information
                     regarding Defendants’ total sales to its specific customers, involving
                     fertilizer sales.

              43.    All financial statements delivered to any financial institution or credit
                     enterprise from 2015 to the present.

Counter/Third-Party Defendants’ response to requests 40, 41, 42 and 43 was as follows:

              RESPONSE: ECTUS and Third-Party Defendants object to Request for
              Production No. 40 as neither relevant to the subject matter of any of the claims
              asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
              calculated to lead to the discovery of admissible evidence.

       One of the forms of relief that Ganske Parties are entitled to under the Lanham Act are

the “defendants’ profits.” Therefore, Ganske Parties are entitled to take discovery to gather

evidence to prove this remedy. At issue is whether Ganske Parties can conduct discovery

regarding their damages under the Lanham Act. The range of discovery allowable is wide, since

district courts have considerable discretion in fashioning a remedy for a Lanham Act violation,

subject to the principles of equity. 15 U.S.C. § 1117(a); Roulo v. Russ Berrie & Co., Inc., 886

F.2d 931, 941 (7th Cir. 1989). Under the Lanham Act, a plaintiff may can recover: (1)

                                              14
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 15 of 22



defendant's profits; (2) any damages sustained by the plaintiff; and (3) the costs of the action.

Sands, Taylor & Wood v Quaker Oats, 34 F. 3d 1340, 1347 (7th Cir. 1994); 15 U.S.C. §1117(a);

Merck Eprova AG v Gnosis S.p.A., 760 F 3d 247, 261 (2d Cir. 2014); and Mobius Management

Systems, Inc. v Fourth Dimension Software, Inc., 880 F.Supp.1005, 1025-1026 (S.D.N.Y. 1994)

(actual damages may be enhanced to deter further willful violations). A court is free to award

enhanced amounts of the plaintiff’s monetary damages or the defendant’s profits, with the former

being capped at three times the actual amount of quantifiable damages, and the latter not capped

at all. 11 U.S. C. §1117(a). However, with respect to these two types of enhancements, the

statue states that “Such sum in either of the above circumstances shall constitute compensation

and not a penalty”. Id. The same factors that determine an enhancement of Ganske Parties’ lost

profits apply to an enhancement of the amount awarded based on Counter-Third-Party

Defendants’ profits. The principles of equity dictate that that an award of profits should be

enhanced to best reflect the intangible benefits that accrue to a defendant as a result of its false

statements. Factors such as the usurpation of the plaintiff’s market share should be considered.

Merck Eprova Ag v Gnosis S.p.A., 901 F. Supp. 2d 436, 460 (S.D. N.Y. 2012). An award that

considers only sales made during the period in which the defendant falsely advertised does not

adequately compensate a plaintiff for losses incurred after that window has closed. Enhancement

is all the more appropriate because it is impossible to return the parties to their respective

positions prior to defendant’s false advertising campaign. Id. An award of defendant’s profits

alone cannot fully capture a plaintiff’s loss of market share, customer loyalty, and potential

customers as a result of defendant’s actions. Id.

       An important case similar to Ganske Parties’ current situation is Finnsugar Bioproducts

v. Amalgamated Sugar Co., 2002 U.S. Dist. LEXIS 18794, 3-4 (D. Ill. 2002) (Ex. 12), in which



                                                15
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 16 of 22



the Court granted a motion to compel profit information. In granting the motion to compel, the

Court stated that because Counterclaim Plaintiffs Lanham Act claim was viable, the request for

profit information from counterclaim Defendant was relevant and must be produced.

C.     COUNTER/THIRD-PARTY DEFENDANTS’ MOTIVE – TARIFFS

       Interrogatory number 5 stated as follows:

              5.     Identify the person(s) with the most knowledge regarding negotiating the
                     antidumping duties and compliance with the procedures put in place with
                     the US Department of Commerce and the US international Trade
                     Commission to assure Your pricing was fair.

              RESPONSE: ECTUS and Third-Party Defendants object to Interrogatory
              No. 5 as neither relevant to the subject matter of any of the claims asserted by
              Defendants/Third-Party Plaintiffs in this action nor reasonably calculated to
              lead to the discovery of admissible evidence.

       Requests for Production to Counter/Third-Party Defendants included the following:

              19.    All documents relating to the procedures in place with the US Department
                     of Commerce and/or US International Trade Commission with respect to
                     the duties and/or tariffs.

              20.    All documentation provided to the US Department of Commerce and/or
                     US International Trade Commission to show that Your prices were fair
                     from 2014 to present.

              21.    All documentation provided to the US Department of Commerce and/or
                     US International Trade Commission to not be subject to the antidumping
                     duty and/or tariff from 2014 to present.

              22.    All documents provided to the US Department of Commerce and/or US
                     International Trade Commission from 2014 to present for your annual
                     antidumping review.

              23.    All documents and communications relating to Your efforts to comply
                     with the procedures You initiated with US Department of Commerce
                     and/or US International Trade Commission.

              45.    All complaints, requests for exemptions, inquiries and correspondence
                     with the US Department of Commerce and/or US International Trade
                     Commission from 2014 to the present.



                                              16
       Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 17 of 22



Counter/Third-Party Defendants’ response to requests 19, 20, 21, 22, 23 and 45 was as follows:

                RESPONSE: ECTUS and Third-Party Defendants object to Request for
                Production No. 19 as neither relevant to the subject matter of any of the claims
                asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
                calculated to lead to the discovery of admissible evidence.

Ganske Parties are entitled to tariff information to show the Counter/Third-Party Defendants’

motive in engaging in anti-competitive behavior, which is an element of Ganske Parties’ Lanham

Act and other claims. So far Counter/Third-Party Defendants have maintained that it is not

subject to tariffs even through testimony in the arbitration confirms that a key employee tracks

information for tariff compliance. (Ex. 13, Arb. Tr. 9/6/18, 256:22-249, Testimony Lisa Smith,

ECTUS’ Financial Manager). Such information is relevant to the Ganske Parties’ claims and

should be produced.

D.      COUNTER/THIRD-PARTY DEFENDANTS’ EMPLOYEES

        Ganske Parties sought the following requests to produce that dealt with employees:

                47.     The full and complete personnel files, including wage records, and any
                        contractual agreements including non-competes, confidentiality
                        agreements, and/or severance agreements of the following current or
                        former employees/contractors: Ivan Boascher and Scott Simon.

                RESPONSE: ECTUS and Third-Party Defendants object to Request for
                Production No. 19 as neither relevant to the subject matter of any of the claims
                asserted by Defendants/Third-Party Plaintiffs in this action nor reasonably
                calculated to lead to the discovery of admissible evidence.

                48.     Any and all statements and/or reports made by the following current or
                        former employees/contractors: Ivan Boascher and Scott Simon.

                 RESPONSE: ECTUS and Third-Party Defendants object to Request for
                 Production No. 48 on the basis that the Request is vague and overly broad.
                 The Request does not contain a time frame, nor does it state the subject
                 matter of the requested statements and reports.



9
 Q. “Were you involved in any compliance reporting to the Federal Government for the purpose of tariffs?” A.
“Yes”.

                                                    17
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 18 of 22



       These files are relevant in that they will show what times these employees are acting on

behalf of which entity, whether they were sanctioned for their behavior in relation to the Ganske

Parties, and any terms of any severance agreement for Ivan Boasher with respect to his

testimony.

       An example of why this is important is found in Scott Simon’s representations. On

January 25, 2018 (Ex. 14, ECTUS000007), Mr. Simon sent an email to Randy Ledger at United

Suppliers. His email address was ssimon@bentrei.com, while his signature line stated that he

was the CFO of North America EuroChem Trading USA/Ben Trei, Ltd., while the “Eldon

Stutsman Contract Document” dated January 17, 2018 (Ex. 15, ECTUS000003) stated that he

was the CFO of EuroChem Trading USA. Yet, on that same date, he also sent an email to

jhouse@stutsman.com indicating that he was the CFO, EuroChem North America (this is a non-

entity) (Ex. 16, ECTUS000001). These three (3) different documents have different

representations as to who he was acting on behalf of. Ganske Parties are entitled to know who

his employer was at which time periods, and who exactly he was acting on behalf of. Does Mr.

Simon receive wages from all three companies, does he have different agreements with them,

what exactly is his role? Mr. Simon is a defendant, we are entitled to his personnel file and

personnel records to determine what that is instead of just relying on Counter/Third-Party

Defendants’ word. Similar issues exist for the Ivan Boasher employee file which was also

requested, and all should be produced.

E.     INSURANCE

       Ganske Parties sought the following requests to produce that dealt with insurance:

              50.     All insurance policies providing coverage for this claim, whether primary,
                      excess and/or umbrella, specifying the name of the insurer, the policy
                      number, all coverage limits and any reservation of rights correspondence.



                                               18
       Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 19 of 22



                 RESPONSE: Documents responsive to this Request are being produced
                 contemporaneously with these Responses.

        Counter/Third-Party Defendants did not provide the entire policy, but rather a schedule

with several endorsements. Ganske Parties are entitled to a certified copy of all insurance

policies, including umbrella coverage(s), if any, riders and/or wraps, as requested and required.

F.      AVANT REPORT

        Request for Production number 30 sought the following:

                 29.     All documents relied upon in Your determination that Kent Ganske,
                         WSAG and/or Ag Consultants was a credit risk.

                 RESPONSE: ECTUS relied upon the documents provided by Kent Ganske to
                 ECTUS in 2017 including the Prepay Balance by Customer – Spreadsheet,
                 documents given to Avant Advisory Group by Kent Ganske, his employees
                 and accountants and the final report prepared by Avant Advisory Group. The
                 Prepay Balance by Customer – Spreadsheet and documents given to Avant
                 Advisory Group by Kent Ganske, his employees and accountants are already
                 within the possession of Defendants/Third-Party Plaintiffs. ECTUS and Third-
                 Party Defendants object to providing the final report prepared by Avant
                 Advisory Group pursuant to the attorney work product privilege because
                 the report was prepared at the direction of ECTUS's and Third-Party
                 Defendants' attorney in anticipation of litigation and therefore will not be
                 produced.

        Counter/Third-Party Defendants have claimed privilege to documents produced

designated ECTUS000524-557, the Avant Advisory Group Final Report authored by Ms.

Aubort, citing “Attorney-Client privilege; Work Product Doctrine”. (Ex. 10 and 11).

        This report was prepared May 31, 201710 according to the privilege logs. (Id). The work

done by Aubort for Avant long predated both arbitration and the instant lawsuit and thus was not

done in anticipation of litigation. At the time she visited the Ganske Parties’ locations, Marc

Hechler and Ivan Boasher were present and Mr. Hechler was promising that the parties would


10
  Arbitration was commenced on July 14, 2017, two months after production of the report and the instant lawsuit
was not filed until January 8, 2018. Further, it was contemporaneous with the Marc Hechler promise to work with
WSAG on a consignment basis. Thus, the work was not done in anticipation of litigation.

                                                      19
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 20 of 22



create a cooperative “Master Sales Agreement” during this time period. (Ex. 19). Thus, the

reason for her visit and the investigation are disputed. Consequently, the Avant report should not

be protected as work product. Even if the report was work product, it can be discovered. In the

United States District Court for the Western District of Wisconsin, Paul Barrows v. Daubert Law

Firm LLC, et al. Order 06-c-409-c, citing Mattenson v. Baxter Healthcare Corp., 438 F.3d 763,

768-69 (7th Cir. 2006). The report will not contain the “mental impressions, opinions, or legal

theories of an attorney concerning the litigation.” She wrote it, he didn’t. See Id.

       Aubort’s work is further discoverable because she has already provided testimony in this

case by way of her affidavit at Document #42. Her affidavit was submitted by Attorney Wirth

for the court’s consideration in Plaintiff’s Motion for Issuance of Pre-Judgment Writ of

Attachment (Dkt. 40). Counter/Third-Party Defendants have attempted to utilize her opinions on

various occasions. Now they don’t want to give the Ganske Parties the report. Counsel cannot

have it both ways. A person giving “expert testimony in the case,” must disclose his or her

report pursuant to Fed. R. Civ. P. 26(a)(2)(B). Aubort’s affidavit purports that she arguably is an

expert, trained to do investigations and make findings, and issue opinions (that the Ganske

Parties co-mingled assets, etc.).

       The “prepared transcript” prepared for and to be read by Scott Simon and his notes used

as speaking points reference the Avant report. (Ex. 8, ECTUS000523). The report document will

go, in part, to the truthfulness of Simon’s statements. Also, it will be relevant and pertain to

Ganske Parties’ counts 2 and 3, violation of federal and state trade secrets acts and count 10,

theft of confidential information. There is no other source available to Ganske Parties to obtain

this information and thus it should be produced.




                                                 20
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 21 of 22



G.     FEES AND COSTS

       In this case, the Counter/Third-Party Defendants’ conduct is both evasive and incomplete

such that reasonable costs and fees under Fed. R. Civ. P. 37(a)(5)(A) will be appropriate should

the Court grant the motion.

       As stated in Ravenwood-Alexander v. Beahm, No. 17-cv-7-pp, 2018 U.S. Dist. LEXIS

8368, at *6-7 (E.D. Wis. Jan. 18, 2018): “The rule does, however, require the court to order the

non-moving party to pay reasonable costs and fees if that party turned over the

discovery after the movant filed his motion. Fed. R. Civ. P. 37(a)(5)(A) states that "[i]f . . . the

disclosure or requested discovery is provided after the motion was filed — the court

must, [*7] after giving an opportunity to be heard, require the party . . . whose conduct

necessitated the motion, . . . to pay the movant's reasonable expenses incurred in making the

motion[.]" (Ex. 17).

       WHEREFORE, Counter/Third-Party Plaintiffs, W. Kent Ganske, Individually and d/b/a

Ag Consultants, Julie L. Ganske and WS Ag Center, Inc. respectfully request this Honorable

Court enter an Order compelling Counter/Third-Party Defendants’ to produce supplemental

discovery answers and document production, as well as award Counter/Third-Party Plaintiffs

costs, attorney fees, sanctions and any other relief the court deems just and proper, including an

extension of discovery deadlines up to the eve of trial to adjust for Counter/Third-Party

Defendants’ intentional five week delay at this point.




                                                21
      Case: 3:18-cv-00016-slc Document #: 118 Filed: 06/27/19 Page 22 of 22



                                                    Respectfully submitted,




Dated: June 27, 2019                                /s/
                                                    William D. Howard (MI Bar No. P36886)
                                                    HOWARD LAW GROUP
                                                    Attorneys for Defendants
                                                    25 Ionia Avenue SW, Suite 230
                                                    Grand Rapids, MI 49503
                                                    616-235-6000; Fax (616) 235-6061
                                                    bhoward@howardlawgr.com

                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing Counter/Third-Party

Plaintiffs’ Brief in Support of Motion to Compel was electronically filed on today’s date with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

following:

                       David E. Otero, Esq.
                       Attorneys for Plaintiff
                       50 North Laura Street, Suite 3100
                       Jacksonville, FL 32202-3646
                       david.otero@akerman.com

                       and

                       Steven R. Wirth, Esq.
                       Attorneys for Plaintiff
                       401 E. Jackson Street, Suite 1700
                       Tampa, FL 33602-5250
                       steven.wirth@akerman.com




on this the 27th day of June, 2019.                 /s/
                                                            William D. Howard/Attorney


                                               22
